
	

113 HR 2382 IH: Prioritizing Urgent Claims for Veterans Act
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2382
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Cook (for himself
			 and Mrs. Negrete McLeod) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a
		  priority for the Secretary of Veterans Affairs in processing certain claims for
		  compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Prioritizing Urgent Claims for
			 Veterans Act.
		2.Priority for
			 processing claims of the Department of Veterans Affairs
			(a)In
			 generalSubchapter I of
			 chapter 51 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					5109C.Priority for
				processing claimsIn
				processing claims for compensation under this chapter, the Secretary shall
				provide the following claimants with priority over other claimants:
						(1)Veterans who have attained the age of
				70.
						(2)Veterans who are
				terminally ill.
						(3)Veterans with
				life-threatening
				illnesses.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 5109B the following
			 new item:
				
					
						5109C. Priority for processing
				claims.
					
					.
			
